Title: From Thomas Jefferson to George Washington, 4 March 1793
From: Jefferson, Thomas
To: Washington, George



March 4. 1793.

Th: Jefferson presents his respectful compliments to the President. Apprehensive that there has been some misconception of his correspondence with Mr. Ellicot, he incloses to the President full copies of the only letters he has written to Mr. Ellicot in the course of the years 1792. and 1793. The last of them was written with no other view than to prevent public altercation between Mr. Ellicot and the Commissioners, and after having received the President’s opinion that it was desireable to prevent it. Th:J. will thank the President to make any use of the letters which may remove any suspicions excited by an inexact idea of them.
